Storrs, J.
This is a bill in equity, brought to’ the superior court, and the question of its sufficiency is referred to this court, for its advice.
When the questions, arising on the motion of the defendants for a new trial, in the action at law pending between these parties, were referred to us, we were of opinion, that the superior court erred in the trial of the case, in instructing the jury, that the defendants were estopped, by the facts proved by the plaintiff, from alleging that they had no power to make the contract, declared on, in that suit, and we therefore advised that a new trial should be granted. Those facts, and the reasons for that opinion, are fully stated in the report of that case, in 22 Conn. R., 505. As that court uniformly regards the opinions and advice of this court, as being virtually authoritative, it will of course grant such new trial, unless our opinion in the present case should render it unnecessary. The object of this bill is, to restrain the defendants from further prosecuting their motion for a new trial in that case, and thus to prevent them from availing themselves of the defence, that they had no power to make the contract on which it was brought.
The council for the plaintiff, in their argument before us, in support of this bill, have insisted that, on the facts found to be proved on the trial of that action, it was not competent *621for the defendants, and consequently would not be on another trial, to set up that defence; and this point has been discussed by them most elaborately, both on principle and authority. And this is claimed as a legal principle, as contradistinguished from a merely equitable one. This is? plainly, the precise question upon which, on the motion for a new trial, we expressed the opinion, in favor of the competency of the defendants to set up that defence, and advised a new trial of that case. In our opinion, that question is not involved in the present bill, and therefore is not now referred to us by the superior court, for our advice; and, for the most obvious reasons of duty and propriety, it is not the course of •this court to give our advice to that court, on questions not referred to us for that purpose. We do not, therefore, feel called on to express any opinion upon it, and it would, in our judgment, be irregular, if not improper, for us to do so. A slight examination, of this bill, will show that this question does not properly arise upon it. It is not founded on the claim that, in the action at law, the defendants can not legally set up the defence which has been mentioned. Nor is there an intimation in it, that it would not be in accordance with legal principles, for the superior court to allow that defence to the defendants, as it is properly assumed in the bill, that it will, agreeably to the advice of this court, on a re-trial of that case. On the contrary, the bill admits, that at law, the defendants are not estopped to rely on that defence, on such re-trial; and the only ground on which it invokes the interposition of the superior court, as a court of equity, is, that it would be against equity, and good conscience, to permit the defendants to do so. The ground for relief, stated in the bill, manifestly is not that the principles of law, adopted by the superior court in the action at law, as applicable to that defence, are erroneous, but that, being correct, and the defendants being at law entitled to make that defence, it is so inequitable, and unconscientious, in its character, that they ought to be restrained, on equitable princi*622pies, from availing themselves of it in that suit. And it is because such defence is admissible on purely legal principles, that the plaintiff has deemed it necessary to resort to the preventive aid of a court of equity. This bill, therefore, does not raise, or allow of, the question which has thus been brought before us; and as it would not be a proper topic of argument before the superior court, it is not a legitimate one before us: for, in considering this bill, we are confined to the questions which it presents to that court. If the bill had stated, as a ground for the relief sought, that the defence, which the plaintiff' apprehends that the defendant will set up in the action at law, is not allowable on legal principles, it is clear that it would not have presented any case for the interposition of a court of equity; because, in the first place,-there would manifestly be adequate remedy at law, on an objection to such defence, in the court before which the action would be again tried; and, in the next place, as it would not be within the jurisdiction of a court of equity to arrest, or interfere with, the proceedings of a court of law, on the ground that its decisions were erroneous, much less would it be competent for it to stay, or interfere with them, in anticipation of such erroneous decisions. Courts of equity, as such, have no revising, controlling, or superintending power over the judgments, proceedings or decisions of courts of law, nor will they interfere with them, excepting on purely equitable grounds. Mar. Ins. Co. v. Hogan, 7 Cranch, 336. Simpson v. Hart, 1 Johns. C. A. R., 95. On this bill, it must therefore be assumed that the defendants have a legal right, in the action at law, to set up the -defence against which they are here sought to be enjoined. With these views, we have refrained from re-examining the question as to the competency of that defence.
It has not been, and can not justly be, claimed by the plaintiff, that on the facts proved by him in that action, the defendants would be estopped in equity, any more than at law, from setting up the defence which the plaintiff appre. *623bends. If there be such an estoppel, it would be founded) not upon any peculiar or distinctive principle which prevails exclusively in courts of equity, but upon one which is as fully recognized, and acted on in courts of law, namely, that a person who, by his representations to another, has induced the latter to believe in the existence of a certain state of things, and to alter his condition in consequence of it, shall be precluded from alleging, to his injury, a different state of things as then existing; the reason of which rule, whenever it is held applicable, (which is not the case under all circumstances,) is, that it would be against equity and good conscience for the person, making such representations, to retract or gainsay them, to the injury of the other, and that to allow him to do so would enable him to practice a fraud, or what would be equivalent to it, on the person who was thus misled. If, on this ground, the defendants, on the re-trial of the action at law, ought not to be allowed to set up the defence which they contemplate, they will be prevented from doing so. Since, then, the plaintiff can have adequate protection at law, against that defence on such re-trial, if he is entitled to it any where, there is no occasion for him to come into a court o'f equity for that purpose. And it is well settled that courts of equity will not exercise that branch of their jurisdiction, which consists in the staying of legal proceedings, such as restraining the prosecution of inequitable and uuconscientious claims, or the setting up of defences of the like character, excepting in eases where the applicant, for such relief, would be otherwise remediless; and therefore that they will not interfere, where the court of law, in which such proceedings are pending, can furnish adequate protection or relief. Sto. Eq. J., ch. 23. Bateman v. Willow, 1 Sch. & Lef., 201. Duncan v. Lyon, 3 Johns. Ch. R., 351. Marquess of Breadalbane v. Marquess of Chandos, 2 Mylne & Craig, 721, 733. This furnishes a decisive reason why this bill should not be entertained, for the purpose of preventing the defendants from setting up, in the action at law, the defence against which *624they ave sought to be enjoined, on the ground of its inequitable, and unconscionable character, which is the only ground of relief stated in the bill.
The bill, therefore, is insufficient.
In this opinion the other judges concurred.
Bill insufficient.